       Case 2:20-cv-00607-SSV-DMD Document 55 Filed 08/05/21 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    WILLIAM K. HAND                                          CIVIL ACTION

    VERSUS                                                      NO. 20-607

    SECURE LENDING INC.                                    SECTION “R” (3)



                         ORDER AND REASONS


       Before the Court is plaintiff William Hand’s motion for sanctions

against defendant Secure Lending, Incorporated (“SLI”). SLI did not file an

opposition to the motion. For the following reasons, the Court denies the

motion in part, and orders that the remaining issues are referred to

Magistrate Judge Dana M. Douglas.



I.     BACKGROUND

       This case is a class action suit alleging that defendant SLI’s

telemarketing practices violated the Telephone Consumer Protection Act.1

Plaintiff filed this suit on February 19, 2020.2 On May 28, 2020, the Clerk of

Court entered default judgment against defendant SLI for failure to respond




1      R. Doc. 1.
2      Id.
     Case 2:20-cv-00607-SSV-DMD Document 55 Filed 08/05/21 Page 2 of 7




to the complaint.3 On June 26, 2020, SLI moved to vacate the default

judgment,4 and the Court granted the motion.5 Plaintiff served defendant

with its First Set of Interrogatories and Requests for Production of

Documents on October 23, 2020.6 On February 24, 2021, on motion by

plaintiff, Magistrate Judge Douglas compelled defendant to respond to the

interrogatories and requests for production.7      About two months later,

defendant’s counsel moved to withdraw from its representation of SLI.8 The

Court granted the withdrawal9 and ordered defendant to inform the Court in

writing, by May 28, 2021, of the steps it is taking to secure new counsel.10

      Plaintiff now moves for sanctions against SLI.11 He represents that

defendant has, among other issues, failed substantially to comply with

Magistrate Judge Douglas’s order compelling discovery, as well as this

Court’s order to provide an update regarding its efforts to secure new

representation by May 28. Plaintiff asks the Court to strike SLI’s answer to

the complaint, and enter a default judgment against SLI on the issues of



3     R. Doc. 15.
4     R. Doc. 19.
5     R. Doc. 28.
6     R. Doc. 34-2.
7     R. Doc. 42.
8     R. Doc. 48.
9     R. Doc. 50.
10    R. Doc. 51.
11    R. Doc. 52.
                                      2
      Case 2:20-cv-00607-SSV-DMD Document 55 Filed 08/05/21 Page 3 of 7




liability and class certification.12 Defendant did not file an opposition to

plaintiff’s motion.

      On June 3, 2021, two days after plaintiff filed his motion, the Court

received a letter from SLI. The letter, dated May 26, 2021, states that

“Defendant is . . . seeking new counsel and interviewing other law firms to

represent it in this matter.”13 The letter further explains that defendant “is a

small company not based in Louisiana and that this matter to date has been

extremely costly to the company[,] which has prohibited it from continuing

with its most recent counsel.”14       Further, “Defendant believes that a

settlement may be more feasible for all parties and . . . is simultaneously

attempting to explore and reach a settlement with the Plaintiff.”15

      The Court considers plaintiff’s motion for sanctions below.



II.   DISCUSSION

      Plaintiff represents that, to date, defendant has failed to: (1) timely

respond to the initial complaint, (2) respond to plaintiff’s interrogatories and

requests for production of documents, (3) comply with Magistrate Judge




12    R. Doc. 52-1 at 1-2.
13    R. Doc. 54 at 1.
14    Id.
15    Id.
                                       3
     Case 2:20-cv-00607-SSV-DMD Document 55 Filed 08/05/21 Page 4 of 7




Douglas’s order compelling discovery, and (4) comply with this Court’s order

that defendant update the Court on efforts to obtain new counsel.16

      As an initial matter, the first two lapses by defendant have already been

adequately addressed by the Court. First, defendant’s failure to respond to

the complaint resulted in a default judgment against it.17 The Court later

vacated the judgment, and defendant filed its Answer.18 The Court finds no

reason to continue penalizing defendant for its initial failure to respond to

the complaint.     Second, defendant’s failure to respond to plaintiff’s

interrogatories and requests for documents has also been addressed.

Magistrate Judge Douglas’s order compelling discovery considered precisely

this issue. Therefore, defendant’s continued noncompliance, at this point,

involves a failure to comply with the discovery order, not the initial discovery

deadlines.

      Accordingly, the Court confines plaintiff’s motion to the question of

whether sanctions are appropriate for defendant’s failure to comply with

court orders.    Specifically, the Court must decide whether to impose

sanctions for defendant’s alleged noncompliance with: (1) Magistrate Judge

Douglas’s order compelling discovery, and (2) this Court’s order that



16    R. Doc. 52-1 at 5-6.
17    R. Doc. 15.
18    R. Doc. 31.
                                       4
     Case 2:20-cv-00607-SSV-DMD Document 55 Filed 08/05/21 Page 5 of 7




defendant update the Court on efforts to obtain new counsel. District courts

have broad discretion to impose sanctions against parties who fail to comply

with court orders. See Fed. R. Civ. P. 37(b)(2); In re Taxotere (Docetaxel)

Prods. Liab. Litig., 966 F.3d 351, 356-59 (5th Cir. 2020).

     As to this Court’s order requiring a written update on efforts to obtain

new counsel, the Court finds that defendant did not violate this order. While

the Clerk of Court did not receive defendant’s letter regarding new counsel

until June 3, 2021, the letter is dated May 26, 2021, two days before the

deadline imposed by the Court. The Court therefore denies plaintiff’s request

for a sanction based on defendant’s noncompliance with this order.

     Nonetheless, the record indicates that, as of the date of this order,

defendant has yet to enlist new counsel. The Court therefore ORDERS that

the defendant submit, in writing, no later than 5:00 PM on TUESDAY,

August 17, 2021, a statement regarding future representation and the steps

it is taking to secure new counsel. Defendant, or defendant’s counsel, shall

send its written notice to eFile-Vance@laed.uscourts.gov, so as to ensure

timely receipt by the Court. If new counsel is engaged prior to August 17,

counsel must file a motion to enroll. Failure by defendant to submit the

required statement or to enroll new counsel by August 17, 2021 may result in

the imposition of sanctions.


                                      5
     Case 2:20-cv-00607-SSV-DMD Document 55 Filed 08/05/21 Page 6 of 7




      Furthermore, all dates and deadlines remain as scheduled in this

Court’s scheduling order of April 27, 2021.19        Failure to comply with

applicable deadlines may result in the imposition of sanctions, including the

entry of a default judgment.

      As to defendant’s alleged noncompliance with Magistrate Judge

Douglas’s order compelling discovery, the Court notes that it is the

magistrate judge, not this Court, who has thus far overseen the parties’

discovery disputes. Therefore, insofar as plaintiff’s motion20 seeks sanctions

on the basis of defendant’s failure to comply with Magistrate Judge Douglas’s

February 24 order compelling discovery, the Court REFERS the motion to

Magistrate Judge Douglas, to assess whether defendant has violated her

order, and, if so, what sanctions, if any, shall be imposed.

      The Court FURTHER ORDERS that, by August 17, or by the date

that defendant retains new counsel, whichever is sooner, the parties shall

contact Magistrate Judge Douglas to schedule a settlement conference.




19    R. Doc. 47.
20    R. Doc. 52.
                                       6
    Case 2:20-cv-00607-SSV-DMD Document 55 Filed 08/05/21 Page 7 of 7




III. CONCLUSION

     For the foregoing reasons, plaintiff’s motion for sanctions is in part

DENIED, and in part REFERRED to Magistrate Judge Douglas.



                                      5th day of August, 2021.
        New Orleans, Louisiana, this _____


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    7
